Exhibit 10.6

ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT (this “Agreement) is entered into this
1st day of July, 2010, by and between INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation (the “Buyer”) and VENTURE METALS, LLC, a Florida limited
liability company (the “Seller”).

PRELIMINARY STATEMENTS

          The Seller desires to sell or otherwise transfer certain of its assets
and enter into a related Non-Compete Agreement (as hereafter defined); and

          The Buyer desires to purchase such assets.

          In consideration of these preliminary statements and the mutual
covenants, representations, warranties and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

ARTICLE I  PURCHASE AND SALE OF ASSETS

          SECTION 1.1 Transfer of Assets.

                                        (i) Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time (as hereinafter
defined) the Seller shall transfer to the Buyer, free and clear of all claims,
charges, liens, contracts, rights, options, security interests, mortgages,
encumbrances and restrictions whatsoever (collectively, “Claims”), the assets
listed on Schedule 1.1(a)(i) (“Transferred Assets”) in addition to executing a
Non-Compete Agreement in the form of Exhibit A, attached hereto and incorporated
herein by reference (the “Non-Compete Agreement”).

                    (b) The Seller shall transfer the Transferred Assets to the
Buyer pursuant to one or more Bills of Sale, including an amendment to the
articles of organization reflecting the change in name, if any, (the “Bill of
Sale”) in a form reasonably acceptable to Buyer, and such other documents and
instruments as the Buyer or its counsel may reasonably request.

                    (c) At any time and from time to time after the Closing
Date, as defined below, at the request of the Buyer and at Buyer’s sole cost and
expense, the Seller shall execute and deliver such other instruments of sale,
transfer, conveyance, assignment and confirmation as may be reasonably requested
in order to more effectively transfer, convey and assign to the Buyer and to
confirm the Buyer’s title to the Transferred Assets and to assure satisfaction
of the purposes for which Seller and Buyer are entering into the Non-Compete
Agreement.

--------------------------------------------------------------------------------



          SECTION 1.2 Consideration for the Transferred Assets.

                    (a) In consideration for the transfer of the Transferred
Assets and entry into the Non-Compete Agreement, upon the terms and subject to
the conditions set forth in this Agreement, the Buyer shall deliver to Seller
for the Transferred Assets and the Non-Compete Agreement 200,000 shares of Buyer
Common Stock based on a price of $11.30 per share (the “Purchase Price”) based
on the stock price March 5, 2010 (see attached for pricing). The buyer will pay
$1,348,942.41 cash to Venture Metals as additional consideration for the asset
transfer and non-compete agreement.

          SECTION 1.3 Exchange. Subject to the terms and conditions of this
Agreement, at the Closing, Buyer shall direct its transfer agent, Registrar &
Transfer Company, to issue a certificate of Buyer Common Stock to be issued to
satisfy Section 1.2. A certificate of Buyer Common Stock shall be issued and
registered to Seller, and shall thereafter be transferable in the same manner as
otherwise provided for Buyer Common Stock, subject to applicable federal and
state securities laws. Buyer will not be paid dividend payments, if any, paid by
Buyer until such time as it receives the Transferred Assets and Re Non-Compete
Agreement.

ARTICLE II  REPRESENTATIONS AND WARRANTIES OF THE SELLER

          As an inducement to the Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby, the Seller represents and
warrants to the Buyer as follows:

          SECTION 2.1 Organization and Qualification. The Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Florida and duly qualified to do business as a foreign
limited liability company in the Commonwealth of Kentucky.

          SECTION 2.2 Power and Authority. Seller (a) has the power and
authority to execute, deliver and perform this Agreement and the other
agreements, schedules, documents and instruments contemplated hereby to be
executed and delivered by it including the Non-Compete Agreement (collectively,
the agreements, schedules, documents and instruments contemplated by this
Agreement shall constitute the “Documents”) and to consummate the transactions
contemplated hereby and thereby, and (b) has taken all necessary company action
to authorize and approve the execution, delivery and performance of this
Agreement and the Documents to be executed and delivered by it and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been duly and validly executed and delivered by Seller, and the Documents to
be executed and delivered by it, when executed, will be duly and validly
executed and delivered by Seller and, subject to due execution and delivery by
Buyer, do and will and constitute valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms.

          SECTION 2.3 Validity, Etc. Neither the execution and delivery of this
Agreement or the Documents, the consummation of the transactions contemplated
hereby or thereby, nor the performance of this Agreement or the other Documents
and such other agreements in compliance with the terms and conditions hereof and
thereof by the Seller will (i) violate, conflict with or result in any breach of
any trust agreement, articles of organization, operating agreement, judgment,
decree, order, statute or regulation applicable to the Seller, or (ii) result in
the creation of any Claim upon the Transferred Assets. No registration or filing
with, or consent or approval of or other action by any federal, state or other
governmental agency or instrumentality is or will be necessary for the valid
execution, delivery and performance by Seller of this Agreement.

          SECTION 2.4 Compliance with Law; Licenses and Permits. Seller is in
full compliance with all laws, ordinances, legal requirements, rules,
regulations and orders (collectively, “Legal

--------------------------------------------------------------------------------



Requirements”) applicable to it, its operations, properties, assets, products
and services. Seller has not received any notice or other communication (whether
oral or written) from any governmental body or any other Person regarding (i)
any actual, alleged, possible or potential violation of, or failure to comply
with any Legal Requirement, or (ii) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature. Seller possesses all franchises,
permits, licenses, certificates and consents required from any governmental or
regulatory authority in order for Seller to carry on its business as currently
conducted and to own and operate its properties and assets as now owned and
operated.

          SECTION 2.5 Absence of Undisclosed Liabilities.

          Seller has no liabilities or obligations of any nature whether
absolute, accrued, contingent or otherwise in relation to the Transferred Assets
or the Non-Compete Agreement and there is no basis for the assertion against
Buyer of any liability or obligation of Seller.

          SECTION 2.6 Assets. Seller has good and marketable title to all of the
Transferred Assets, free and clear of all Claims. All Transferred Assets are
adequate and usable for the purposes for which they are currently used, are in
good operating condition and repair and have been properly maintained.

          SECTION 2.7 Intentionally Omitted.

          SECTION 2.8 Taxes. All state and local property tax returns and tax
reports required to be filed by the Seller on or before the Closing have been or
will be timely filed with the appropriate governmental agencies in all
jurisdictions in which such returns and reports are required to be filed and all
amounts shown as owing thereon have been paid. There are no Claims on any of the
Transferred Assets that arose in connection with any failure (or alleged
failure) to pay any tax, and there is no basis for assertion of any claims
attributable to taxes, which, if adversely determined, would result in any such
Claim.

          SECTION 2.9 Litigation. There is no (i) action, suit, claim,
proceeding or investigation pending or threatened against or affecting the
Seller (whether or not such Seller is a party or prospective party thereto), at
law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) arbitration proceeding pending relating to the Seller
or (iii) governmental inquiry pending or threatened against or involving
Seller’s business.

          SECTION 2.10 Broker’s or Finder’s Fee. No agent, broker, person or
firm acting on behalf of Seller is, or will be, entitled to any commission or
broker’s or finder’s fees from Seller, or from any person controlling,
controlled by or under common control with Seller, in connection with any of the
transactions contemplated herein.

          SECTION 2.11 Disclosure. No representation or warranty or other
statement made by Seller in this Agreement (including the schedules hereto)
contains any untrue statement of material fact or omits to state a material fact
required to be stated herein or therein or necessary to make the statements
contained herein or therein not misleading. No notice given by Seller in this
Agreement (including the schedules hereto) will contain any untrue statement or
omit to state a material fact necessary to make the statements in such notice
not misleading.

          SECTION 2.12 Seller Not Acting as Underwriter. Seller is acquiring the
shares of Buyer Common Stock for its own account, not as nominee or agent, with
the present intention of holding such

--------------------------------------------------------------------------------



securities for purposes of investment and has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws.

          SECTION 2.13 Unregistered Shares of Buyer Common Stock. Seller
understands that the shares of Buyer Common Stock being issued pursuant to this
Agreement will not be registered under the federal securities laws and will be
“restricted securities” within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).

ARTICLE III  REPRESENTATIONS AND WARRANTIES OF THE BUYER

          As an inducement to the Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, the Buyer represents and
warrants to the Seller as follows:

          SECTION 3.1 Organization. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of Florida and is duly
qualified to transact business as a foreign corporation in each jurisdiction
where the nature of Buyer’s business would require it to so qualify.

          SECTION 3.2 Power and Authority. The Buyer has the power and authority
to execute, deliver and perform this Agreement and the other Documents. The
execution, delivery and performance of the Documents contemplated hereby and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by all necessary corporate action of the Buyer. The
Audit Committee of the Board of Directors, comprised of independent directors,
has voted in favor of, and recommended to the Board of Directors, and the Board
of Directors has approved the transaction contemplated by this Agreement. The
Documents to be executed and delivered by the Buyer have been duly executed and
delivered by, and constitute the legal, valid and binding obligation of the
Buyer enforceable against the Buyer in accordance with their terms.

          SECTION 3.3 Validity, Etc. Neither the execution and delivery by the
Buyer of this Agreement and the other Documents, the consummation by the Buyer
of the transactions contemplated hereby or thereby, nor the performance by the
Buyer of this Agreement and such other agreements in compliance with the terms
and conditions hereof and thereof will (i) violate, conflict with or result in
any breach of any trust agreement, articles of incorporation, bylaws, judgment,
decree, order, statute or regulation applicable to the Buyer, (ii) violate,
conflict with or result in a breach of or default (or give rise to any right of
termination, cancellation or acceleration) under any law, rule or regulation or
any judgment, decree, order, governmental permit, license or order or any of the
terms, conditions or provisions of any mortgage, indenture, note, license,
agreement or other instrument to which the Buyer is a party, or (iii) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Buyer, except for any such conflict, violations, breaches, defaults,
terminations, cancellations or encumbrances which would not, individually or in
the aggregate, have a material adverse effect on the Buyer’s ability to pay the
Purchase Price.

          SECTION 3.4 Broker’s or Finder’s Fee. No agent, broker, person or firm
acting on behalf of Buyer is, or will be, entitled to any commission or broker’s
or finder’s fees from Buyer, or from any person controlling, controlled by or
under common control with Buyer, in connection with any of the transactions
contemplated herein.

          SECTION 3.5 Fully Paid and Nonassessable Shares. The shares of Buyer
Common Stock to be issued to Seller pursuant to this Agreement will, on the date
of issuance and delivery to Seller pursuant to this Agreement, be duly
authorized, validly issued, fully paid and nonassessable and free of any
preemptive rights.

--------------------------------------------------------------------------------



ARTICLE IV  THE CLOSING

          SECTION 4.1 Time and Place of Closing. Upon the terms and subject to
the satisfaction or waiver of the conditions contained in this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Buyer, main conference room, Building #1, 7100
Grade Lane, Louisville, Kentucky 40213 on the second business day after all of
the conditions to the Closing have been satisfied (excluding conditions to be
satisfied at the Closing), or at such other date as the Parties may mutually
agree upon (the “Closing Date”). The transactions contemplated by this Agreement
shall be effective as of the close of business (the “Effective Time”) on Closing
Date.

          SECTION 4.2 Conditions Precedent in Favor of Seller. Seller’s
obligations under this Agreement are expressly subject to the timely fulfillment
of the conditions set forth in this Section 4.2 on or before the Closing Date,
or such earlier date as is set forth below. Each condition may be waived in
whole or in part only by written notice of such waiver from Seller to Buyer.

                    (a) Buyer shall have performed and complied in all material
respects with all of the terms of this Agreement to be performed and complied
with by Buyer prior to or at the Closing.

                    (b) On the Closing Date, the representations of Buyer set
forth in this Agreement shall be true and accurate in all material respects,
subject to changes that are a result of the operation of Buyer in the normal
course of business.

                    (c) Seller shall not have terminated this Agreement pursuant
to Section 1.2.

          SECTION 4.3 Conditions Precedent in Favor of Buyer. Buyer’s
obligations under this Agreement are subject to the timely fulfillment of the
conditions set forth in this Section 4.3 on or before the Closing Date, or such
earlier date as is set forth below. Each condition may be waived in whole or in
part only by written notice of such waiver from Buyer to Seller.

                    (a) Seller shall have performed and complied in all material
respects with all of the terms of this Agreement to be performed and complied
with by Seller prior to or at the Closing.

                    (b) Buyer shall have delivered and/or otherwise made
available a proxy statement to Buyer shareholders with respect to the
transactions contemplated by this Agreement, all in accordance with Section
14(a) of the Securities Exchange Act of 1934, as amended.

                    (c) On the Closing Date, the representations of Seller set
forth in this Agreement shall be true and accurate in all material respects,
subject to changes that are a result of the operation of the Seller in the
normal course of business.

                    (d) Buyer shall not have terminated this Agreement pursuant
to Section 1.2.

          SECTION 4.4 Deliveries by Seller . At or prior to the Closing, Seller
will deliver or cause to be delivered to Buyer the following:

                    (a) The Bill of Sale required by Section 1.1;

                    (b) A certificate of Seller’s Secretary or other equivalent
officer, attaching and certifying as true, correct and complete, the following:
(i) Articles of Organization of Seller and all amendments thereto; (ii)
operating agreement of Seller and all amendments thereto; (iii) authorizing

--------------------------------------------------------------------------------



resolutions by the Seller’s members and managers adopting and approving this
Agreement and the transactions contemplated hereby.

                    (c) The executed Non-Compete Agreement;

                    (d) The amendment to the Articles of Organization reflecting
a change of name from Venture Metals, LLC.

          SECTION 4.5 Deliveries by Buyer . At Closing, Buyer shall deliver to
Seller the Purchase as provided for in Section 1.2.

ARTICLE V  INDEMNIFICATION

          SECTION 5.1 Survival. All representations and warranties in this
Agreement and the other Documents shall survive the Closing of the purchase of
the Transferred Assets contemplated hereby and any investigation at any time
made by or on behalf of any party.

          SECTION 5.2 Indemnification by the Seller. Subject to the terms
herein, the Seller shall indemnify, defend, and hold the Buyer and the
respective officers, directors, and employees of the Buyer, and their successors
and assigns (the “Buyer’s Indemnitees”) harmless from, against and with respect
to any claim, liability, obligation, loss, damage, assessment, judgment, cost or
expense of any kind or character, including reasonable attorneys’ fees (the
“Damages”), arising out of or in any manner incident, relating or attributable
to:

                    (a) Any inaccuracy in any representation or breach of any
warranty of the Seller contained in this Agreement or the Documents;

                    (b) Any and all liabilities or obligations of Seller arising
out of or incidental to the ownership or operation of the Transferred Assets
prior to the Effective Time.

                    (c) Any failure by the Seller to perform or observe, or to
have performed or observed, in full, any covenant, agreement or condition to be
performed or observed by it under this Agreement or the Documents;

                    (d) Any brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any person with Seller in connection with any of the transactions
contemplated by this Agreement; and

                    (e) Any liabilities of Seller relating to, or arising out
of, the Transferred Assets before the Effective Time.

          SECTION 5.3 Notice to the Seller, Etc. If any of the matters as to
which the Buyer’s Indemnitees are entitled to receive indemnification under
Section 5.2 should entail litigation with or claims asserted by parties other
than the Seller, the Seller shall be given prompt notice thereof and shall have
the right, at its expense, to control such claim or litigation upon prompt
notice to the Buyer of its election to do so. To the extent requested by the
Seller, the Buyer, at its expense, shall cooperate with and assist the Seller,
in connection with such claim or litigation. The Buyer shall have the right to
appoint, at its expense, single counsel to consult with and remain advised by
the Seller in connection with such claim or litigation. The Seller shall have
final authority to determine all matters in connection with such claim or
litigation; provided, however, that the Seller shall not settle any third party
claim without the consent of the Buyer, which shall not be unreasonably denied
or delayed.

--------------------------------------------------------------------------------



          SECTION 5.4 Indemnification by the Buyer. The Buyer shall indemnify,
defend, and hold the Seller and its successors and assigns (the “Seller’s
Indemnitees”) harmless from, against and with respect to any claim, liability,
obligation, loss, damage, assessment, judgment, cost or expense of any kind or
character, including reasonable attorneys’ fees arising out of or in any manner
incident, relating or attributable to:

                    (a) Any inaccuracy in any representation or breach of
warranty of the Buyer contained in this Agreement;

                    (b) Any failure by the Buyer to perform or observe, or to
have performed or observed, in full, any covenant, agreement or condition to be
performed or observed by it under any of the Documents;

                    (c) Any brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any person with Buyer in connection with any of the transactions
contemplated by this Agreement; and

                    (d) Liabilities or obligations of, or claims against, the
Seller (whether absolute, accrued, contingent or otherwise) relating to, or
arising out of, the Transferred Assets after the Effective Time.

          SECTION 5.5 Notice to the Buyer, Etc. If any of the matters as to
which the Seller’s Indemnitees are entitled to receive indemnification under
Section 5.4 should entail litigation with or claims asserted by parties other
than the Buyer, the Buyer shall be given prompt notice thereof and shall have
the right, at its expense, to control such claim or litigation upon prompt
notice to the Seller of its election to do so. To the extent requested by the
Buyer, the Seller, at its expense, shall cooperate with and assist the Buyer, in
connection with such claim or litigation. The Seller shall have the right to
appoint, at its expense, single counsel to consult with and remain advised by
the Buyer in connection with such claim or litigation. The Buyer shall have
final authority to determine all matters in connection with such claim or
litigation; provided, however, that the Buyer shall not settle any third party
claim without the consent of the Seller, which shall not be unreasonably denied
or delayed.

          SECTION 5.6 Offset. Seller acknowledges and agrees that Buyer shall be
entitled to offset any indemnity claim under this Agreement against any delivery
of shares of Buyer Common Stock due to Seller under this Agreement at Buyer’s
sole option.

          SECTION 5.7 Survival of Indemnification. The obligations to indemnify
and hold harmless pursuant to this Article V shall survive the Closing of the
purchase of the Transferred Assets contemplated hereby, notwithstanding any
investigation at any time made by or on behalf of any party.

ARTICLE VI  COVENANTS & AGREEMENTS

          SECTION 6.1 Further Assurances. Buyer and Seller shall cooperate
reasonably with each other and with their respective representatives in
connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish upon request to each
other such further information; (b) execute and deliver to each other such other
documents; (c) provide Buyer with any information and access to its books and
records as reasonably requested by Buyer in connection with Buyer compliance
with its reporting requirements under the Securities Exchange Act of 1934, as
amended, and (d) do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement,
the other Documents and the transactions contemplated hereby and thereby.

--------------------------------------------------------------------------------



ARTICLE VII  MISCELLANEOUS

          SECTION 7.1 Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) sent by recognized overnight courier, (iii) made by telecopy, electronic
communication or facsimile transmission, or (iv) sent by registered or certified
mail, return receipt requested, postage prepaid.

 

 

 

 

If to the Buyer:

 

 

 

 

Industrial Services of America, Inc.

 

 

7100 Grade Lane

 

 

Louisville, Kentucky 40232

 

 

Fax No.: (502) 515-1700

 

 

Attention: Chief Financial Officer

 

 

 

 

If to the Seller:

 

 

 

 

Venture Metals, LLC

 

 

3409 Campground Road

 

 

Louisville, Kentucky 40211

 

 

Fax No.: (502) 776-0851

 

 

Attention: Steve Jones

All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, (iii) if made by telecopy, electronic
communication or facsimile transmission, at the time that receipt thereof has
been acknowledged by electronic confirmation or otherwise, or (iv) if sent by
registered or certified mail, on the fifth business day following the day such
mailing is sent. The address of any party herein may be changed at any time by
written notice to the parties as provided herein.

          SECTION 7.2 Entire Agreement. This Agreement and the Documents embody
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersede all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in the other Documents shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

          SECTION 7.3 Modifications and Amendments. The terms and provisions of
this Agreement may be modified or amended only by written agreement executed by
all parties hereto.

          SECTION 7.4 Assignment/Binding Effect. Neither this Agreement, nor any
right hereunder, may be assigned by any of the parties hereto without the prior
written consent of the other parties. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

          SECTION 7.5 Parties in Interest. Nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. Nothing in this
Agreement shall be construed to create any rights or obligations except

--------------------------------------------------------------------------------



among the parties hereto, and no person or entity shall be regarded as a
third-party beneficiary of this Agreement.

          SECTION 7.6 Governing Law. This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the internal laws of the Commonwealth of Kentucky, without giving
effect to the conflict of law principles thereof.

          SECTION 7.7 Severability. In the event that any court of competent
jurisdiction shall finally determine that any provision, or any portion thereof,
contained in this Agreement shall be void or unenforceable in any respect, then
such provision shall be deemed limited to the extent that such court determines
it enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall determine any such provision, or portion thereof,
wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

          SECTION 7.8 Interpretation. The parties hereto acknowledge and agree
that: (i) the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement, and (ii) the terms and provisions of this Agreement shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Agreement.

          SECTION 7.9 Headings and Captions. The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect, or be considered in construing or
interpreting the meaning or construction of any of the terms or provisions
hereof.

          SECTION 7.10 Reliance. The parties hereto agree that, notwithstanding
any right of any party to this Agreement to investigate the affairs of any other
party to this Agreement, the party having such right to investigate shall have
the right to rely fully upon the representations and warranties of the other
party expressly contained herein.

          SECTION 7.11 Expenses. Each party shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) incurred in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

          SECTION 7.12 Gender. All pronouns and any variation thereof shall be
deemed to refer to the masculine, feminine, neuter, signal, or plural as the
identity of the person or entity or the context may require.

          SECTION 7.13 Publicity. Except by the mutual agreement between the
Seller and the Buyer, no party shall issue any press releases or otherwise make
any public statement with respect to the execution of, or the transactions
contemplated by, this Agreement except as may be required by law.

          SECTION 7.14 Counterparts. This Agreement may be executed in one or
more counterparts, and by different parties hereto on separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[remainder of page intentionally blank, signature page follows]

--------------------------------------------------------------------------------



          The Buyer and the Seller have each caused this Agreement to be
executed by its duly authorized officer all as of the day and year first above
written.

 

 

 

 

 

“Buyer”

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

   /s/ Harry Kletter

 

 

--------------------------------------------------------------------------------

 

Title:

   Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

“Seller”

 

 

 

 

VENTURE METALS, LLC

 

 

 

By:

   /s/ Steve Jones

 

 

--------------------------------------------------------------------------------

 

 

Steve Jones, Manager

 

 

 

 

By:

   /s/ Jeff Valentine

 

 

--------------------------------------------------------------------------------

 

 

Jeff Valentine, Manager


--------------------------------------------------------------------------------



SCHEDULE 1.1(a)

LIST OF ASSETS

Name of Company – Venture Metals, LLC

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NON-COMPETE AGREEMENT

--------------------------------------------------------------------------------